                            Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 1 of 11
                                                                                                                           FILED
    AO 106(Rev. 04/10) Application for a Search Warrant                                                                         Clerk
                                                                                                                           Lusii'ici uonfT

                                          United States District Court
                                                                                                                        N0V2 6 zon
                                                                        for the

                                                        District ofthe Northern Mariana Islands             for the Northern Mariana islands
                                                                                                            By-
                                                                                                                      (Deputy Clerk)
                 In the Matter ofthe Search of
             (Briefly describe the property to be searched                                                                                      1
                                                                                                  MC 18-0
              or identify the person by name and address)                           Case No.

MOBILE PERSONAL DEVICES WITH TELEPHONE NUMBERS:
670-287-3376; 670-783-4426; 670-285-0363; and 670-783-7342


                                                APPLICATION FOR A SEARCH WARRANT

            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):

      See ATTACHMENT A, which is incorporated fully herein.

    located in the                                    District of the Northern Mariana Islands ,there is now concealed (identify the
    person or describe the property to be seized)'.

     See ATTACHMENT B, which is incorporated fully herein.

              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more)'.
                    [vf evidence of a crime;
                     □ contraband, fruits of crime, or other items illegally possessed;
                     □ property designed for use, intended for use, or used in committing a crime;
                     □ a person to be arrested or a person who is unlawfully restrained.

              The search is related to a violation of:

                 Code Section                                                       Offense Description
            18U.S.C. §1343                             Wire Fraud
            18 U.S.C. § 666(a)(1)(A)                   Theft from Program Receiving Federal Funds


              The application is based on these facts:
            See attached Affidavit in Support of an Application for a Search Warrant, which is incorporated fully herein.

                   Continued on the attached sheet.

               □ Delayed notice of     _ days (give exact ending date if more than 30 days:                                    ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                  Applicant's signature

                                                                                            Haejun Park, Special Agent
                                                                                                  Printed name and title


    Sworn to before me and signed in my presence.


    Date:
                                                                                                    Judge's signature

    City and state: Saipan, CNMI                                                        Ramona V. Manglona, Chief Judge
                                                                                                  Printed name and title



  ESO
                 Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 2 of 11




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN MARIANA ISLANDS



 3
      IN THE MATTER OF THE SEARCH OF;
 4                                                         CASE NO I MC 18-00021
      MOBILE PERSONAL DEVICES WITH
 5    TELEPHONE NUMBERS:670-287-3376;
      670-783-4426; 670-285-0363; and 670-
 6    783-7342


 7


 8

                            AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 9


10
            I, Haejun Park, being a Special Agent with the Federal Bureau of Investigation (FBI) and

11
     acting in my official capacity, do hereby state as follows:

12                                         INTRODUCTION


13
     1.     I have been employed with the FBI for twenty-eight(28) years and sixteen(16) years as a

14
     special agent. I am currently assigned to investigate federal criminal matters in and around the

15
     Commonwealth ofthe Northern Mariana Islands(CNMI). During my years as a special agent, I

16
     have investigated numerous offenses to include public corruption and fraud related crimes. I

17
     presently lead the FBI's investigation into the recent official government travel to Guam by

18
     CNMI Rota Mayor Efraim Atalig(Mayor ATALIG).

19
     2.     This affidavit is intended to show merely that there is sufficient probable cause for the

20
     requested warrant and does not set forth all of my knowledge about this matter.

21
     3.     Based on my training and experience and the facts as set forth in this affidavit, there is

22
     probable cause to believe that violations of 18 U.S.C. § 1343, Wire Fraud, and 18 U.S.C. §

23
     666(a)(1)(A), Theft from a Program Receiving Federal Funds, have been committed by Mayor

24
     ATALIG,and others working at or on behalf ofthe Rota local government. There is also probable

                                                      1
                 Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 3 of 11




     cause to search the information described in Attachment A for evidence of this crime further


     described in Attachment B.


                                    ELEMENTS OF THE OFFENSE


 4   4.     The elements ofthe offense of Wire Fraud, in violation of 18 U.S.C. § 1343, are:

 5          a. A person knowingly participated in, devised, intended to devise a scheme or plan to
                defraud, or a scheme or plan for obtaining money or property by means of false or
6
                fraudulent pretenses, representations, promises, or omitted facts;
 7
            b. The statements made or facts omitted as part ofthe scheme were material; that is, they
 8              had a natural tendency to influence, or were capable or influencing, a person to part
                with money or property;
9
            c. The person acted with the intent to defraud, that is, the intent to deceive or cheat; and
10
            d. The person used, or caused to be used, an interstate or foreign wire communication to
11              carry out or attempt to carry out an essential part ofthe scheme.

12
     5.     The elements ofthe offense of Theft from a Program Receiving Federal Funds,in
13
     violation of 18 U.S.C. § 666(a)(1)(A), are:
14
            a. A person was an agent of an organization, or government, or any agency thereof;
15          b. The person embezzled, stole, obtained by fraud, or otherwise without authority
                knowingly converted to the use ofany person other than the rightful owner or
16
                intentionally misapplied, property that is valued at $5,000 or more and is owned by,
17
                or is under the care, custody, or control ofsuch organization, government, or agency;
18              and

            c. The organization, government, or agency received, in any one year period, benefits in
19
                excess of$10,000 under a Federal program involving a grant, contract, subsidy, loan,
20
                guarantee, insurance, or other form of Federal assistance.
21
                                          PROBABLE CAUSE

22
     6.     On or about June 22, 2018,the FBI received a referral from the CNMI Office ofthe
23
     Public Auditor(OPA)advising ofa 14-person delegation travelling from Rota to Guam on a
24
                    Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 4 of 11




 1   CNMI-funded five day trip under the guise ofprocuring used federal government equipment

 2   from the Defense Logistics Agency or DLA (formerly known as DRMO- Defense Reutilization

 3   and Marketing Office), located on the U.S. navy base in Guam. The CNMI government has

 4   previously procured used government equipment fi-om the DLA on previous occasions.

 5   Coincidentally, a campaign rally for CNMI Governor Ralph Torres and running mate Amold

 6   Palacios was scheduled for Saturday, June 23, 2018 in Mangilao, Guam. The rally was highly

 7   advertised on social media.


 8   7.         CNMI CPA provided numerous documents to the FBI, including CNMI travel

 9   authorizations for several members ofthe Rota delegation and an official memorandum from the

10   CNMI Office of the Mayor, dated June 18, 2018, to "All Departments" advising of Mayor

11   ATALIG's off-island absence starting June 20,2018,to June 25,2018. Other documents provided

12   by OPA included completed trip reports for the delegation members. Star Marianas booking

13   request forms, used Star Marianas boarding passes, copies ofCNMI checks to Star Marianas, Star

14   Marianas passenger manifests, rental car receipts while in Guam, gas receipts for the rental car in

15   Guam,and copies of CNMI-issued travel reimbursement checks for several delegation members.

16   On a travel authorization for the chartered Star Marianas flight to Guam, the stated purpose was

17   "to go to the DRMO to look for surplus equipments [sic] for Rota departments. Travel to be

18   performed in the interest of the CNMI Gov't." The travel authorization was signed by Mayor

19   ATALIG.


20   8.         The CNMI travel documents show that the delegation chartered a private Star Marianas

21   plane to transport the delegation to Guam for a total cost of$6,553.48. A copy ofthe CNMI

22   reimbursement check, check number 027236, payable to Star Marianas Air, was provided to

23   affiant.


24
                 Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 5 of 11




 1   9.     On July 23,2018, a Guam DLA employee was interviewed in Guam by the FBI. The

 2   employee advised that in Jime 2018, an unidentified male from Rota, CNMI showed up at the

 3   DLA office in Guam unannoimced and attempted to visit the facility, which is not the established

 4   process to visit the facility for official business. The employee denied access to the unidentified

 5   male since the visit was not coordinated through the CNMI government's liaison to the DLA.

6    The employee also provided a copy ofthe letter stating that all visits must be coordinated

 7   through the CNMI liaison. Upon entry into the facility, all visitors are required to sign-in on

 8   their visitor's log. After denying him access, the individual became angry. The individual then

9    stated that he would speak to someone above the CNMI liaison and also advised the employee

10   that he was on Guam for his military reserve drill and only wanted to stop at the DLA to see

11   what equipment was available. The last visit to the DLA facility by CNMI officials occurred in

12   March 2018, which followed the correct protocol and was coordinated through the CNMI

13   liaison. As further confirmation, sign-in logs did not show anyone from Rota visiting the facility

14   in June 2018, and also confirmed that the last CNMI visit occurred in March 2018.

15   10.    On July 23,2018,the CNMI liaison for DLA was interviewed in Guam by the FBI. The

16   liaison confirmed that she is employed by the CNMI Governor's office and that she is the CNMI

17   liaison to the DLA office in Guam. She confirmed that all CNMI visits to DLA must be


18   coordinated through her. According to the established agreement between the DLA office and

19   the CNMI government, no CNMI government employee or representative should contact or

20   attempt to visit the DLA facility in Guam without prior coordination with the CNMI liaison. She

21   further advised that she did not coordinate any CNMI visits to the DLA for the month of June

22   2018, and that she was unaware ofany CNMI government employees visiting the DLA office in

23   Jime 2018. All imcoordinated visits or late requests are denied. In June 2018,the CNMI liaison

24
                 Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 6 of 11




 1   denied a late request from an employee of Mayor ATALIG's office.

 2   11.    On August 9,2018,DEAN REYNOLD ATALIG MANGLONA,cell phone number 670-

 3   285-5864, was interviewed in Rota by affiant. MANGLONA advised that while he and the rest

 4   ofthe Rota delegation were in Guam during the June 20-25,2018 time period, the delegation

 5   members all stayed in contact with one another using "WhatsApp" on their CNMI government-

 6   issued mobile devices.


 7   12.    On August 9,2018, EUSEBIO MENDIOLA MANGLONA,was interviewed in Rota by

 8   affiant. MANGLONA also advised that while he and the rest ofthe Rota delegation were in

 9   Guam during the Jime 20-25,2018 time period,the delegation members all stayed in contact

10   with each other using "WhatsApp" on their mobile devices. MANGLONA advised that the

11   mobile device, number 670-783-4377, is a CNMI government-issued device containing the

12   WhatsApp conversations.

13   13.    Affiant also conducted interviews ofthe following Rota delegation members that also

14   travelled to Guam during the June 20-25,2018 time period. During their interviews, the

15   interviewees provided their CNMI government mobile device numbers as listed below:

16          Efraim Manglona Atalig, number 670-287-3376

17          Josepha Barcinas Manglona, number 670-783-4426

18          Evelyn Manglona Atalig, number 670-285-0363

19          Dennis James Camacho Mendiola, number 670-783-7342

20   14.    WhatsApp messages,images, audio, and video are sent and received through a cell phone

21   intemet connection and not through cellular data such as SMS text messages. WhatsApp uses

22   end-to-end encryption and does not store messages once delivered, meaning WhatsApp

23   communications can only be obtained from the mobile device itself.

24
                 Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 7 of 11




 1   15.     Publicly accessible social media postings for the June 20-25,2018 time frame were

 2   viewed by your affiant, which showed several members ofthe Rota delegation participating in

 3   the CNMI Republican rally held on Guam. The following Facebook accoimts publicly posted

 4   pictures from the rally;"CNMI Republican Party" and "2018 Republican Rota Party." Among

 5   the numerous photos. Rota officials can be seen during the rally, to include pictures of Mayor

6    ATALIG,Governor Ralph Torres, Arnold Palacios and other Rota government officials at some

 7   ofthe same events. The pictures on the Facebook accoimts also show the dates and times that

 8   the pictures were posted, which coincide with the June 20-25,2018 time frame.

9    16.     On July 27,2018, your affiant obtained CNMI-Rota Department ofFinance documents

10   confirming that Mayor ATALIG authorized disbursements in excess offive thousand dollars

11   ($5,000)for the delegation's trip to Guam. Payments came from the "Rota Imprest Fund," a

12   CNMI-govemment account which is funded by the CNMI General Fund.

13   17.     I have reviewed the CNMI General Fund account ledger; it shows that during a one-year

14   period ending on or about June 25,2018,the CNMI General Fund received benefits under a

15   federal program in excess often thousand dollars ($10,000).

16   18.     As part ofthe investigation, affiant obtained records showing that on June 6,2018,

17   Mayor ATALIG transmitted or caused to be transmitted by means of a wire communication in

18   interstate commerce, writings, signs, and signals for the purpose ofexecuting a scheme to

19   defraud, namely emails from address mayorsofficerota@gmail.com to

20   smareservation2015@gmail.com to reserve charter flights for the June 20-25,2018 trip to

21   Guam.


22   19.     Based on the above, there is probable cause to believe that the items described in

23   ATTACHMENT A contain evidence of violations of Title 18, United States Code, Section

24
                  Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 8 of 11




 1   1343, and Title 18, United States Code, Section 666(a)(1)(A). The evidence sought is

 2   particularly described in ATTACHMENT B.

 3                      ELECTRONIC STORAGE AND FORENSIC EVIDENCE


 4   20.      Based on my knowledge, training, and experience, I know that personal devices can store

 5   information for long periods oftime. This information can sometimes be recovered with forensics

6    tools.


 7   21.      Forensic Imaging: Agents will obtain forensic images of the storage drive on the subject

 8   device. A forensic image is an exact physical copy of the hard drive or other media. A forensic

9    image captures all ofthe data on the hard drive or other media without the data being viewed and

10   without changing the data in anyway. Absence unusual circumstances,it is essential that a forensic

11   image be obtained prior to conducting any search of the data for information subject to seizure

12   pursuant to these warrants.

13   22.      Subject to requests for an extension in the event there is unforeseen difficulty in obtaining

14   a verified image or accessing and analyzing the data contained therein, agents will retum the

15   personal devices within 43©- days, unless it is determined that the devices themselves are

16   instrumentalities of the offense. The government will seek additional orders as necessary before
                                                                 <io

17   conducting additional search ofthe verified images after ISd-days.

18   23.      Searching the personal devices for the evidence described hereinabove may require a range

19   ofdata analysis techniques. Ifit is possible for investigators to conduct carefirlly targeted searches

20   that can locate evidence without requiring a time-consuming manual search through unrelated

21   materials that may be commingled with criminal evidence. For example, investigators may be

22   able to execute a "keyword" search that searches through the files stored on the personal devices

23   for special words that are likely to appear only in the materials covered by a warrant. Similarly,

24
                 Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 9 of 11




 1   investigators may be able to locate the materials covered in the warrant by looking for particular

 2   directory or file names. In other cases, however, such techniques may not yield the evidence

 3   described in the warrant.       Criminals can mislabel or hide files and directories, encode

 4   communications to avoid using key words, attempt to delete files to evade detection, or take other

 5   steps designed to Ifustrate law enforcement searches for information. These steps may require

 6   investigators to conduct more extensive searches, such as scanning areas of the personal devices'

 7   memory not allocated to listed files, or opening every file and scanning its contents briefly to

 8   determine whether it falls within the scope ofthe warrant. In light ofthese difficulties, your affiant

 9   requests permission to use whatever data analysis techniques appear necessary to locate and

10   retrieve the evidence described above.


11
            DATED this 2^ day of November, 2018.
12


13                                                 Haejun Park
                                                   Special Agent
14                                                 Federal Bureau of Investigation

15                                                                   7/f —
            SUBSCRIBED AND SWORN TO before me on this                        day ofNovember, 2018.
16


17
                                                   U.S. District CoiWyudge
18                                                 District ofthe Noraem Mariana Islands


19


20


21


22


23


24
           Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 10 of 11




 1                                 ATTACHMENT A

 2                                 Items to be Searched:


 3   1. Mobile device with number 670-287-3376


 4   2. Mobile device with number 670-783-4426


 5   3. Mobile device with number 670-285-0363


 6   4. Mobile device with number 670-783-7342


 7


 8


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24
                  Case 1:18-mc-00021 Document 1 Filed 11/28/18 Page 11 of 11




                                                ATTACHMENT B


 2          Property, items, records, documents, files, or materials, which constitute evidence,

 3   instrumentalities, or ftuits of violations of Wire Fraud,in violation of 18 U.S.C. § 1343, or Thefl

 4   from a Program Receiving Federal Fimds,in violation of 18 U.S.C. § 666(a)(1)(A),-including the

 5   following:

 6


 7   Any and all electronically stored communications contained in the WhatsApp applications that

 8   occurred during, make reference to, or regarding the purpose ofthe trip from Rota, CNMI,to

9    Guam,on or about Jxme 20-25,2018, which was approved by Rota Mayor Effaim Atalig.

10


11


12


13


14


15


16


17


18


19


20


21


22


23


24

                                                     10
